Opinion by
White, P. J.
§ 761. Appeal bond from justice's court; signatures by marks sufficient. This cause originated in justice’s court, and, upon appeal to the county court, the appeal was dismissed, because the appeal bond did not appear to be signed by the obligors, but was executed by them by making their marks thereto, without any subscribing witness to the fact of their executing the bond. Held, we know of no law which requires that attesting witnesses are essential to give validity to signatures to such instruments where the parties are unable to write. In this instance the bond is prima facie all that the law requires, and is approved by the justice of the peace before whom the case was tried, from the judgment of whom the appeal is prosecuted. The county court erred in dismissing the appeal.
Reversed and remanded.